Per Curiam.

The order should be unanimously modified on the facts so as to provide, in addition to the terms heretofore imposed below, that the granting of the motion to open defendant’s default be further conditioned upon the payment of $25 costs to plaintiff within 10 days after service of a copy of the order to be entered hereon, with notice of entry, and as so modified affirmed, without costs. The terms imposed were inadequate under the circumstances.
Concur — Pette, Hart and Brown, JJ.
Order modified, etc.